J-S05042-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

STEPHEN MICHAEL KENNEDY,

                            Appellant                 No. 315 MDA 2015


             Appeal from the Judgment of Sentence March 26, 2014
               in the Court of Common Pleas of Lebanon County
               Criminal Division at No.: CP-38-CR-0001208-2013


BEFORE: BENDER, P.J.E., SHOGAN, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                         FILED FEBRUARY 17, 2016

        Appellant, Stephen Michael Kennedy, appeals nunc pro tunc from the

judgment of sentence imposed following his jury conviction of involuntary

deviate sexual intercourse with a child and related offenses.1 He asserts he

was denied counsel for his preliminary hearing, alleges several due process

violations, claims evidentiary errors, and challenges the weight and




____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
  In his notice of appeal, Appellant incorrectly purports to appeal from the
order granting him PCRA relief and reinstating his direct appeal rights. (See
Notice of Appeal, 2/12/15). A direct appeal is taken from the judgment of
sentence. We have amended the caption accordingly.
J-S05042-16


sufficiency of the evidence.        We affirm, in part on the basis of the trial

court’s opinions.2

        In its opinions, the trial court fully and correctly sets forth the relevant

facts and procedural history of this case. Therefore, we have no reason to

restate them at length here. For clarity and the convenience of the reader

we note briefly that Appellant’s conviction stemmed from an episode on the

night of January 9/10, 2008, when he had the then-five year-old victim

perform oral sex on him, while he was babysitting her and her younger

sister. The victim informed her grandmother, and an investigation began.

        Immediately preceding trial, after notice by the Commonwealth, the

court conducted a Tender Years hearing.          At trial a serologist and a DNA

expert testified that Appellant’s DNA was found in seminal fluid on a

comforter (blanket) in the bedroom of the victim’s mother, where the victim

testified the sexual assault occurred. Appellant testified on his own behalf,

denying that anything inappropriate happened. (See N.T. Trial, 1/09/14, at

174).     He denied knowledge of how the DNA got on the blanket, but

maintained that he had borrowed it previously, right after Thanksgiving,

when he first moved into his apartment.            (See id. at 179, 190).       The


____________________________________________


2
  The trial court filed an opinion explaining its order which denied the post-
sentence motion, on August 1, 2014. The trial court also filed a Rule
1925(a) opinion on April 15, 2015, which included a reference to its prior
opinion of August 1, 2014. We attach a copy of both opinions.



                                           -2-
J-S05042-16


victim’s mother testified that she had only received the comforter weeks

later, as a Christmas gift. (See id. at 142).

      After his jury conviction of all counts, Appellant, through preceding

counsel, filed an omnibus post-sentence motion.         (See Post Sentence

Motions, 4/04/14). The motion sought a new trial, alleging the verdict was

against the weight of the evidence.      Appellant also objected to the trial

court’s admission of testimony about the victim’s previous statements to her

grandmother, a Children and Youth Services case worker and a police

officer, all of whom had investigated the victim’s claims, under the Tender

Years Doctrine. (See id. at 2). Finally, Appellant objected generally to the

sufficiency of the evidence. (See id. at 3).

      The trial court denied the post-sentence motion on August 1, 2014.

Appellant’s previous direct appeal was quashed for untimeliness on October

6, 2014. Appellant filed a pro se Post Conviction Relief Act (PCRA) petition,

42 Pa.C.S.A. §§ 9541–46, on December 22, 2014. On the same date the

PCRA court appointed Appellant’s current counsel.

      After his direct appeal rights were reinstated, on January 27, 2015,

this nunc pro tunc appeal followed. Current counsel filed a new statement of

errors. (See Concise Statement, 2/23/15); see also Pa.R.A.P. 1925(b). As

already noted, the trial court filed a Rule 1925(a) opinion on April 15, 2015,

which included a reference to its prior opinion of August 1, 2014.       See

Pa.R.A.P. 1925(a).


                                     -3-
J-S05042-16


      On appeal, Appellant raises twelve issues, framed as the following

eight questions, for our review:

             1. [W]as [Appellant] denied his constitutional right to legal
      representation when he was not afforded an attorney for his
      [p]reliminary [h]earing, where [Appellant] explicitly requested
      representation[?]

            2. [W]as [Appellant] denied his right to due process when
      he was not given the requested records of his [p]reliminary
      [h]earing, which could have been used to impeach witnesses’
      testimonies at [t]rial[?]

            3. [W]as [Appellant] denied his right to due process when
      the Commonwealth failed to disclose evidence to defense until
      minutes before the commencement of [t]rial, where the
      Commonwealth had had said evidence in its possession for
      several years, and where [Appellant] had requested the
      disclosure of all evidence, as [Appellant] was unable to examine
      said evidence and adequately consult with [t]rial [c]ounsel so as
      to prepare a valid defense[?]

            4. [W]as [Appellant] denied his right to due process when
      the Commonwealth failed to disclose information regarding the
      alleged victim’s mother and guardian who were involved with
      police charges and a pending Children and Youth investigation,
      and thereby given plea deals, which allowed for lighter
      sentences, and were subsequently sentenced on the day in
      which [Appellant] was charged[?]

             5. [Did the t]rial [c]ourt [err] when it held a Tender Years
      Hearing minutes before Trial, where [Appellant] did not have
      sufficient notice of such a proceeding[?]

             6. [Did the t]rial [c]ourt [err] when it permitted the
      testimony adduced from the Tender Years Hearing to be used at
      [t]rial[?]

            7. [Was t]he verdict [ ] against the weight of the evidence
      adduced at [t]rial, where the DNA did not match the alleged
      victim and where the testimonies of witnesses’ [sic] conflicted
      with one another[?]


                                     -4-
J-S05042-16


            8. [Was t]he verdict [ ] insufficient to sustain a conviction
      of Involuntary Deviate Sexual Intercourse with a Child; Indecent
      Assault of a Person Less Than Thirteen (13) Years of Age;
      Corruption of Minors; Endangering the Welfare of Children; and
      Indecent Exposure[?]

(Appellant’s Brief, at 7-8).

            Preliminarily, we are reminded of the observation by the
      Honorable Ruggero J. Aldisert, Senior Circuit Judge of the United
      States Court of Appeals for the Third Circuit, that this Court has
      previously cited in Kenis v. Perini Corp., 452 Pa. Super. 634,
      682 A.2d 845 (1996), as well as other cases:

                  When I read an appellant’s brief that contains ten or
           twelve points, a presumption arises that there is no merit
           to any of them. I do not say that it is an irrebuttable
           presumption, but it is a presumption that reduces the
           effectiveness of appellate advocacy. Appellate advocacy is
           measured by effectiveness, not loquaciousness.

      Id. at 847 n. 3 (citations omitted); see also Commonwealth
      v. Snyder, 870 A.2d 336, 340 (Pa. Super. 2005) (“[T]he
      effectiveness of appellate advocacy may suffer when counsel
      raises numerous issues, to the point where a presumption arises
      that there is no merit to any of them.”) (citations omitted).

J.J. DeLuca Co. Inc. v. Toll Naval Associates, 56 A.3d 402, 409-10 (Pa.

Super. 2012).

      In    his   first   issue,   Appellant    asserts   that   he   was   denied   his

constitutional right to counsel at his preliminary hearing even though he

“explicitly requested representation.”          (Appellant’s Brief, at 13).   The trial

judge notes that this claim and certain additional claims were not raised until

Appellant filed his concise statement of errors.           (See Trial Court Opinion,

4/15/15, at unnumbered page 6).                We observe that Appellant does not

reference in his brief where this issue was properly raised and preserved

                                          -5-
J-S05042-16


with the trial court. Accordingly, this issue is waived. See Pa.R.A.P. 302(a)

(“Issues not raised in the lower court are waived and cannot be raised for

the first time on appeal.”).

       Appellate courts in Pennsylvania routinely decline to entertain
       issues raised on appeal for the first time.          Indeed, the
       Pennsylvania Appellate Rules of Procedure specifically proscribe
       such review. See Pa.R.A.P. 302(a). The Rules and case law
       indicate that such a prohibition is preferred because the absence
       of a trial court opinion can pose a “substantial impediment to
       meaningful and effective appellate review.” Further, appellate
       courts normally do not consider matters outside the record or
       matters that involve a consideration of facts not in evidence.
       Most importantly, appellate courts do not act as fact finders,
       since to do so would require an assessment of the credibility of
       the testimony and that is clearly not our function.

Commonwealth v. Grant, 813 A.2d 726, 733-34 (Pa. 2002) (case citations

and internal quotation marks omitted). Moreover, it would not merit relief.

       In a predominantly narrative driven argument which relies largely, if

not exclusively, on Appellant’s personal recollections, Appellant maintains

that the prosecutor told him that counsel to represent him at the preliminary

hearing had left his office, was on his way to court, and other similar

assurances.      (See Appellant’s Brief, at 14).3   Nevertheless, no counsel

arrived.




____________________________________________


3
 The Commonwealth vigorously disputes all of these claims and insists that
Appellant did not ask for representation, calling Appellant’s facts “an
absolute lie.” (Commonwealth’s Brief, at 7).



                                           -6-
J-S05042-16


      There is no transcript of the preliminary hearing. (See Trial Ct. Op.,

4/15/15, at unnumbered page 4). Consequentially, there is no support for

any of Appellant’s claims in the certified record.

            This Court cannot meaningfully review claims raised on
      appeal unless we are provided with a full and complete certified
      record. Commonwealth v. O'Black, 897 A.2d 1234, 1240
      (2006). This requirement is not a mere “technicality” nor is this
      a question of whether we are empowered to complain sua sponte
      of lacunae in the record. In the absence of an adequate certified
      record, there is no support for an appellant’s arguments and,
      thus, there is no basis on which relief could be granted.

Commonwealth v. Preston, 904 A.2d 1, 7 (Pa. Super. 2006), appeal

denied, 916 A.2d 632 (Pa. 2007).

      Moreover, even assuming for the sake of argument that Appellant did

not receive the assistance of counsel that he requested for the preliminary

hearing, he is not automatically entitled to a reversal of his conviction.

             It is axiomatic that the preliminary hearing is a “critical
      stage” of a criminal proceeding, at which Appellant is entitled to
      the assistance of effective counsel. Coleman v. Alabama, 399
      U.S. 1, 90 S. Ct. 1999, 26 L.Ed.2d 387 (1970); Commonwealth
      v. Rines, 247 Pa. Super. 429, 372 A.2d 901 (1977);
      Commonwealth v. Redshaw, 226 Pa. Super. 534, 323 A.2d 92
      (1974).      However, lack of representation at a preliminary
      hearing must result in specific prejudice to a defendant,
      Coleman, supra; Commonwealth v. Sawyer, 238 Pa. Super.
      213, 357 A.2d 587 (1976), that is, it is subject to the harmless
      error test. See Redshaw, 226 Pa. Super. at 536, 323 A.2d at
      93. “If Appellant suffers no prejudice, he is entitled to no
      remedy.” Rines, 247 Pa. Super. at 432, 372 A.2d at 903
      (citation omitted).

Commonwealth v. Carver, 436 A.2d 1209, 1211 (Pa. Super. 1981)

(emphases added).



                                      -7-
J-S05042-16


       Here, Appellant offers mere generalities about the benefit of counsel

who could have asked “legally-appropriate questions” at the preliminary

hearing. (Appellant’s Brief, at 18). He suggests an identification issue but

fails to develop it and offers absolutely no authority whatsoever in support of

it. (See id.). Instead, he basically tries to blame Charles Tapley, a friend

and visitor that night. Tapley testified at trial. He claimed he just came to

deliver cigarettes to Appellant and only stayed briefly.         (See N.T. Trial,

1/09/14, 153-54). The jury was able to weigh the testimony of both men

and weigh their credibility.

       In any event, identification is not seriously at issue in this case, where

the victim knew Appellant as the babysitter who in fact had babysat her and

her sister at least one previous night as well as the night in question. He

was a friend of the family through the mother’s boyfriend.             The victim

identified Appellant by name to her grandmother as her assailant.

Appellant’s first issue is waived and would not merit relief.4

       In his second issue, Appellant claims a denial of due process in the

failure to provide him with the transcript of the preliminary hearing. (See

Appellant’s Brief, at 7).      This issue is moot.   We defer to the trial court’s
____________________________________________


4
  We also note that this Court has held that “[o]nce appellant has gone to
trial and been found guilty of the crime, any defect in the preliminary
hearing is rendered immaterial.” Commonwealth v. Jackson, 849 A.2d
1254, 1257 (Pa. Super. 2004) (citing Commonwealth v. Tyler, 587 A.2d
326, 328 (Pa. Super. 1991), appeal quashed, 617 A.2d 1263 (Pa. 1992)).




                                           -8-
J-S05042-16


finding, previously noted, that a transcript of the preliminary hearing does

not exist. Appellant’s second issue does not merit relief.5

       Appellant’s third issue challenges the delivery of evidence only minutes

before trial began. (See Appellant’s Brief, at 7). The trial court notes this is

one of the issues raised for the first time in the concise statement.       (See

Trial Ct. Op., 4/15/15, at unnumbered page 6).                Appellant does not

reference any objection to the trial court, request for a delay of trial or a

continuance, or any other objection whatsoever prior to the filing of the

concise statement.       (See Appellant’s Brief, at 20-23).   Appellant’s issue is

waived. See Pa.R.A.P. 302(a).

       Appellant’s fourth claim is that the Commonwealth failed to advise him

until shortly before trial of mother’s and guardian’s involvement with the

police and Children and Youth Services. (See Appellant’s Brief, at 4-5, 23-

25).    It fails for the same reason.            (See Trial Ct. Op., 4/15/15, at

unnumbered page 6); see also Pa.R.A.P. 302(a).

       Appellant’s fifth and sixth claims challenge the trial court’s admission

of testimony under the Tender Years doctrine, after a hearing, before trial.

(See Appellant’s Brief, at 8). He objects to the timing of the hearing and the

use of testimony at trial. (See id. at 25-28). The claims do not merit relief.

____________________________________________


5
  Moreover, we note that, because no testimony by Appellant from the
preliminary hearing was offered at trial, he suffered no prejudice from the
use of uncounseled testimony.



                                           -9-
J-S05042-16


               The standard of review governing evidentiary issues is
        settled. The decision to admit or exclude evidence is committed
        to the trial court’s sound discretion, and evidentiary rulings will
        only be reversed upon a showing that a court abused that
        discretion. A finding of abuse of discretion may not be made
        “merely because an appellate court might have reached a
        different conclusion, but requires a result of manifest
        unreasonableness, or partiality, prejudice, bias, or ill-will, or
        such lack of support so as to be clearly erroneous.”
        Commonwealth v. Laird, 605 Pa. 137, 988 A.2d 618, 636
        (2010) (citation and quotation marks omitted); see also
        Commonwealth v. Sanchez, 614 Pa. 1, 36 A.3d 24, 48
        (2011). Matters within the trial court’s discretion are reviewed
        on appeal under a deferential standard, and any such rulings or
        determinations will not be disturbed short of a finding that the
        trial court “committed a clear abuse of discretion or an error of
        law controlling the outcome of the case.” Commonwealth v.
        Chambers, 602 Pa. 224, 980 A.2d 35, 50 (2009) (jury
        instructions)[.]

Commonwealth v. Koch, 106 A.3d 705, 710-11 (Pa. 2014).

        Here, we affirm on the basis of the trial court’s opinion.    (See Trial

Court Opinion, 8/01/14, at 10-16) (finding Appellant had adequate notice of

hearing; and concluding testimony contained sufficient indicia of reliability,

including spontaneity and consistency, victim’s use of terminology that was

appropriate for a child of her age, and was corroborated by physical

evidence). Appellant’s fifth and sixth claims do not merit relief.

        Appellant also challenges the weight and the sufficiency of the

evidence. (See Appellant’s Brief, at 8; see also id. at 28-49). Appellant

presents, at some length, an account of the incident, highlighting perceived

inconsistencies in the narrative based on his review of trial testimony. (See

id.).


                                      - 10 -
J-S05042-16


      As recognized by Appellant, only if the evidence is so unreliable or

contradictory as to make any verdict based on it pure conjecture, is a new

trial based on a weight claim warranted.         (See id. at 4).      Also, on

sufficiency, Appellant acknowledges that it was the province of the jury as

factfinder to determine the weight of the testimony and to believe all, part or

none of the evidence. (See id. at 5).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the trial court we conclude

that there is no merit to the weight and sufficiency issues Appellant has

raised on appeal. The trial court opinion properly disposes of the questions

presented. (See Trial Ct. Op., 8/01/14, at 16-21) (concluding: (1) (jury

verdict did not shock one’s sense of justice; and (2) evidence was sufficient

to sustain jury’s verdict of guilty on all charges). Accordingly, we affirm the

judgment of sentence.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/17/2016




                                    - 11 -
                                                                                       Circulated 01/19/2016 11:35 AM
                                                                                                                   }v I




                                   r··.   ·-- ...             - -



                IN THE COURTOF COMMON PLEAS OF LEBANON COUNTY
                                  PENNSYLVANIA

                                  CRIMINAL DIVISION

COMMONWEALTH OF PENNSYLVANIA                                            NO. CP-38-CR-1208-2013

      v.

STl=PHEN   M.   KENNEDY

                                      ORDER OF COURT

      AND NOW, this 1st day of August, 2014, upon consideration of Defendant's

Post Sentence Motion, and the Briefs submitted by the parties, it is hereby

Ordered that said Motion is DENIED.

      Pursuant to Pa.R.Crim.P. 720(8), Defendant                        is advised that he has the right

to appeal from this denial to the Superior Court of Pennsylvania. An appeal must

be filed in writing no later than thirty (30) days from the date of this Order.

Defendant has the right to the assistance of counsel in the preparation                              of an

appeal.    In the event that Defendant is indigent, he has the right to appeal in

forma pauperis and to proceed with assigned counsel as provided by Pa.R.Crim.P.




                                              1122. Defendant   has the qualified   right to bail under Pa.R.Crim.P. 521{8).




                                         BY THE COURT:




JCT/jah
Cc: Megan E. Ryland-Tanner, Esquire             \
                                                    1
    Kimberly Adams, Esquire                    ./·      ~L            -~,Ljk~~f
    Judith A. Huber, Esquire, Law Clerk




                                                             PURSUANT TO Pa.R.Crim._P. 114
                                                               All parties are .tJ.er,:lbY .n__otifiz9 I
                                                               this date:      R 1 /7. · Ok
                                                               Clerk of courts, Lebanon, PA


                                           2
                                                                                         I
                  IN THE COURTOF COMMON PLEAS OF LEBANON COUNTY
                                    PENNSYLVANIA
                                                                                         I
                                              CRIMINAL DIVISION

    COMMONWEALTH OF PENNSYLVANIA                                      NO. CP-38-CR-1208-2013

         v.

    STEPHEN MICHAEL KENNEDY

APPEARANCES:

MEGAN E. RYLAND-TANNER, ESQUIRE                              FOR THE COMMONiEALTH
ASSITANT DISTRICT ATTORNEY

KIMBERLY ADAMS, ESQUIRE                                      FOR STEPHEN MICHAEL KENNEDY
FIRST ASSISTANT PUBLIC DEFENDER

OPINION, TYLWALK, P.J., AUGUST 1, 2014.

         After a jury trial on January 9, 2014, Defendant was convJted of one count

of Involuntary Deviate Sexual Intercourse with a Child, one cbunt of Indecent

Assault, one count of Corruption of Minors, one count of Endang[ring the Welfare

of Children and one count of Indecent Exposure.1                           The chargles stem from an

incident which occurred overnight on January 9 and 10, 2008 when Defendant


1
 Counts 1 through 5, 18 Pa.CS.A. §3123(b), 18 Pa.CS.A. §3126(a)(7), 18 Pa.CS.A. §6301(a) 1), 18 Pa.CS.A. §(a)(l)
and 18 Pa.CS.A.§(a), respectively.

                                                        1
was babysitting the two young daughters of his next-door-neighber,             Nicole   1-911
("Nicole"). On May 28, 2014, he was sentenced, in absentia, as follows:




Count 1        Involuntary Deviate Sexual Intercourse
                  with a Child                               10- 30Jyears

Count 2        Indecent Assault

Count 3        Corruption of Minors                          1- 3 vears
                                                                     I



Count 4        Endangering the Welfare of Children           1- 3 years
                                                                     I
Count 5        Indecent Exposure                             1- 3 years

                                                                     I
The Sentence was to be computed from June 27, 2013 and to run concurrently.

Defendant has filed a Post Sentence Motion           which is before the Court for

disposition.

        In anticipation of the trial in this matter, the Commonwealth filed a Tender
                                                                         I
Years Notice regarding its intention to introduce testimony         of statements the
                                                                         I
minor     victim,   A.H.,   had    made   to   her   grandmother,            Bonita     Heisey

("Grandmother"),     Lebanon County Children and Youth ("CVS") caseworker Ana

Marquez ("Marquez"), and Sergeant Gerald Cassel ("Sergeant! Cassel") of the

South Londonderry Township Police Department.           We conducted a Tender Years

Hearing ("TYH") on January 9, 2014 immediately prior to the commencement                    of

                                          2
the jury trial.      At the TYH, the Commonwealth         presented fhe testimoriv                        or
Grandmother, Marquez, and Sergeant Cassel.

       Grandmother testified that she was driving A.H. and her younger sister to

the playground on January 13, 2008 when A.H. commented that she had been

kissed. (TYH N.T. at 4-5) When Grandmother asked who had kilsed her, A.H. said
                                                                         I
that it was "Mike" and that he kissed her on the lips like a man kisses a woman
                                                                         I
and then a kiss below on her bottom half and that this had occurred when he was
                                                                             I



babysitting.      (TYH N.T. at 4-5, 8)   Grandmother    described A.1.'s comments as

occurring during a normal conversation and noted that A.H. was extremely calm
                                                                                 I
and acted as if it were "no big deal." (THY N.T. at 6) Grandmother then allowed

A.H. to run around the playground and engage in her normal activities.                            (THY N.T.
                                                                                 I
at 6-7) As they were playing, A.H. related to Grandmother that Defendant had
                                                                                     I
touched her younger sister, and that he and A.H. took off their clothing and

                                                                                     i
danced around the living room and then went to Nicole's bedroom.                                (THY N.T. at
                                                                                         I

7) A.H. commented that she had to kiss his penis and that Defendant then made
                                                                  .                      I

it "rain" while she was sitting on Nicole's bed. (THY N.T. at 7-8)                            Grandmother

told A.H. that "this was a sick person who needed to see a doctor" and that

"things like this shouldn't    happen." (TYH N.T.      at 9)   A few days later, when

Grandmother was bathing A.H., A.H. told her that A.H.          had beJ                       lying when she
                                            3
had said that Defendant had put his hands down the younger sister's pants. (THY

N.T. at 17)     Grandmother      explained that A.H. would often say that she was

"lying" when she was scared or ashamed so that she would not get into trouble.

(THY N.T. at 17)

       Marquez testified that she had been present at an interview of A.H. which

was conducted on March 8, 2010 at the CVS Office. (TYH N.T. at 21-22) Detective

James Grumbine and Nicole were also present at that interview.. (TYH N.T. at 22)

During that interview, A.H. appeared very nervous and uncomfortable.      (TYH N.T.

at 23) A.H. answered some general questions regarding her age, etc., but as soon

as the discussion turned to body parts and whether anyone had hurt her body,

she became nervous and responded "I don't know" to the questions. (TYH N.T. at

22) After stating that Defendant was "bad," she refused to explain and became

very uncomfortable.      (TYH N.T. at 23-24)     At that point, the interview   was

terminated.   (TYH N.T. at 24)

      Two years later on May 17, 2012, Marquez interviewed A.H. alone when

she was nine years old.    (TYH N.T. at 24-25)     The day before she interviewed

A.H., Marquez had interviewed Defendant and acknowledged that she was able to

ask A.H. questions based on information provided by Defendant. (TYH N.T. at 31)

During that two-year interval, A.H. had become familiar with Marquez due to CVS
                                          4
dealings with the family. (TYH N.T. at 25, 30-32) A.H. was much more verbal and

comfortable with Marquez by that point as she had learned that CVS offered help

to families and that their involvement did not mean that she would be taken from

her family.   (TYH N.T. at 31)   A.H. told Marquez that one night when Defendant

was babysitting, he asked her for a kiss, and that he "French kissed" her. (TYH

N.T. at 26) A.H. continued that Defendant had put his hand on her "pee pee"

under her pajamas, that he took her back to her mother's bedroom and had her

touch his "pee pee" with her hand and her mouth. (TYH N.T. at 26) When she did

so, pee came out of his "pee pee" and went on the bed. (TYH N.T. at 26) She

described the taste of the pee in her mouth as "gross."        (TYH N.T. at 26) When

A.H. spoke of her "pee pee," she pointed to her vaginal area. (TYH N.T. at 27)

        At the TYH, Sergeant Cassell testified that once this matter was reported,

he set up a forensic exam for A.H. at the Children's Resource Center ("CRC"). He

also went to A.H.'s home and collected a comforter from Nicole's bed the day he

received the report. (TYH N.T. at 39)       He observed an interview, via close-circuit

television, which was conducted at the CRC by Detective Grumbine on January 16,

2008.    (TYH N.T. at 35) Sergeant Cassel explained that A.H. had "shut down"

during that interview.   (TYH N.T. at 35)



                                            5
       In   2012,    Sergeant   Cassel   interviewed     A.H.   himself   after   receiving

notification from Nicole that A.H. had indicated that she recalled this incident and

was ready to speak with the police.       (TYH N.T. at 36-37) Prior to conducting that

interview, he was provided with a written statement prepared by A.H. (TVH N.T.

at 37, Exhibit "2") This interview was recorded and the recording was admitted at

the TYH as Exhibit "3." Sergeant Cassel also spoke to Nicole, Grandmother, and

the CRC play therapy staff at various times before the interview.         (TYH N.T. at 45-

46) He acknowledged that his interview was in the form of question and answer

and that he did· provide some information            during the questioning       and gave

positive reinforcement when A.H. gave useful information in her responses.            (TYH

N.T. at 46-47)      During the interview, A.H. gave the same factual account of the

incident as she had related to Grandmother and Marquez.             (Exhibit "3")   At the

conclusion of the TYH, we ruled that all of the statements had the sufficient

indicia of reliability to be presented to the jury at trial.

      At the jury trial, Grandmother, Marquez and Sergeant Cassel testified as to

the statements A.H. had made to them.             Nicole testified that she had asked

Defendant to babysit her two daughters for the overnight hours of January 9 to

10, 2008 while she worked the night shift at her job. (N.T. 1/9/14 at 38, 40)           At



                                             6
                                                    2
that time A.H. was five years of age                    and her younger sister was two years old.

    (N.T. 1/9/14 at 38, 40) When she returned home from work in the morning, the

    girls were lying on the couch and loveseat in the living room. (N.T. 1/9/14 at 51-

    52) She explained that this was unusual as the girls had their own bedrooms.

    (N.T. at 52) Defendant was asleep on the living room floor. (N.T. 1/9/14 at 54)

             The following day, A.H. told Nicole that "Mike" had kissed her. (N.T. 1/9/14

    at 41)       Nicole explained that Defendant's middle name is Michael and that he

    usually goes by that name. (N.T. 1/9/14 at 38)                 Nicole testified that Defendant

was a friend of her boyfriend's and that he had stayed with them for a short time

around Thanksgiving before he had moved into the apartment next door so that

A.H.      was familiar with him.            (N.T. at 51) Nicole testified that after this incident,

A.H. became very uncomfortable around men. (N.T. at 43-44)

             After Grandmother told Nicole about the conversation she had with A.H. at

the playground, Nicole contacted the South Londonderry Police Department and

Sergeant Gerald Cassel then initiated                   his investigation.   (N.T.   at 41)   Sergeant

Cassel explained that he had taken the comforter from Nicole's bed after finding




2
    A.H.'s date of birth is June 7, 2002.

                                                        7
positive indications of bodily fluids on it with the BlueMax flashlight.   (N.T. at 79-

80)

       Angela DiFiore, a forensic DNA scientist with the Pennsylvania State Police,

testified regarding her analysis of the DNA which was found on the comforter.

She testified that of two samples which were tested, there were sufficient alleles

to pull two DNA profiles.     (N.T. at 148) One belonged to Defendant and one

belonged to another unidentified     individual which did not match A.H. (N.T. at

148-150)    DiFiore noted that Defendant's DNA was associated with the sperm

fraction of the sample and that the unidentified      DNA was associated with the

non-sperm part of the samples. (N.T. at 140) DiFiore testified that the non-sperm

portion could have been from skin cells, saliva, or other matter. (N.T. at 140)

       Defendant also testified at the jury trial. He claimed that the comforter had

been loaned to him by Nicole when he had been living in the apartment next door

shortly after Thanksgiving 2007 and that he had not washed it prior to returning it

to her. (N.T. at 161-162, 179) However, Nicole testified that she had received the

comforter as a Christmas gift only a week or two prior to the incident and that she

had not owned it when she had provided bedding to Defendant.          (N.T. at 42, 57)

Both Nicole and Defendant testified      that they had never engaged in sexual

relations together.   (N.T. at 43, 178) Nicole also testified that she had never had
                                          8
    sexual relations in her bedroom after receiving the comforter                                because her

    boyfriend at the time of the incident was incarcerated.                    (N.T. at 43, 178)

            At the jury trial, A.H., by then eleven and a half (11 Yi) years old, testified

    that when she was five years old, Defendant had given her a tongue-to-tongue

    kiss, placed her hand on his "private," told her to suck his "private," and "peed" in

    her mouth.      (N.T. at 8) A.H. indicated that she was on her mother's bed when she

    had Defendant's private part in her mouth.                         (N.T. at 10)        When shown an

    anatomical drawing, A.H. identified the picture as representing a boy and circled

    the penis to define the "private part."             (N.T. at 9, Exhibit "1")

            At trial, Defendant testified that he had given both of the girls a kiss

goodnight on the forehead, but that he had engaged in no inappropriate conduct.

    (N.T.   at 169, 173-174)         Defendant explained that the following day he went to

    Nicole's apartment         and Nicole asked him if he kissed A.H. (N.T.                       at 175)       He

claimed that after he denied having done so, Nicole called to A.H. and A.H.

screamed "I am lying, I am lying, I am lying." (N.T. at 175)3

            Defendant further testified that on the night of this incident, another man,

Charles Tappley, had also been in Nicole's apartment                            playing video games and


3
    Grandmother testified that A.H. would often say that she was lying when she felt scared or uncomfortable or was
afraid of getting into trouble. (N.T. at 32)

                                                          9
drinking beer. (N.T. at 169) However, Tappley was not interviewed until six years

later, on January 2, 2014. (N.T. at 156)         Tappley was called by Defendant to

testify at trial.   However, he could only recall being in the apartment for a short

period of time that evening to bring cigarettes to Defendant. (N.T. at 153-154)

TestimonyPursuant to Tender Years Act

       Defendant first argues that he is entitled to a new trial because we erred in

admitting    the    statements which A.H. made to Grandmother,           Marquez, and

Sergeant Cassel. The admission of hearsay statements made by an alleged victim

of a sexual offense who is twelve years or younger is controlled by the Tender

Years Act, 42 Pa.CS.A. §5985.1:

               § 5985.1. Admissibilityof certain statements


               (a) General rule.--An out-of-court statement made by a child victim
               or witness, who at the time the statement was made was 12 years of
               age or younger, describing any of the offenses enumerated in 18
               Pa.C.S. Chs. 25 (relating to criminal homicide), 27 (relating to assault),
               29 (relating to kidnapping), 31 (relating to sexual offenses), 35
               (relating to burglary and other criminal intrusion) and 37 (relating to
               robbery), not otherwise admissible by statute or rule of evidence, is
               admissible in evidence in any criminal or civil proceeding if:

              (1) the court finds, in an in camera hearing, that the evidence is
              relevant and that the time, content and circumstances of the
              statement provide sufficient indicia of reliability; and

              (2) the child either:
                                           10
                (i) testifies at the proceeding; ....


42 Pa.CS.A. §5985.1.          Any statement       admitted     under this exception to the

hearsay rule must possess sufficient indicia of reliability, as determined from the

time, content, and circumstances of its making. Commonwealthv. lukowich., 875

A.2d 1169 (Pa. Super. 2005).          In determining the reliability of a statement, the

court may consider various factors, including "the spontaneity                   and consistent

repetition     of the statement;      the mental state of the declarant; the use of

terminology     unexpected of a child of similar age; and the lack of a motive to

fabricate."    Commonwealth v. Hunzer., 868 A.2d 498, 510 (Pa. Super. 2005).

        We believe that we were correct in our assessment that the time, content

and circumstances        of these statements            provided   sufficient   indicia of their

reliability.   A.H.'s initial comments to her mother and Grandmother were totally

unsolicited    and were voluntarily        offered      by A.H. in the normal         course of

conversation.      These were made in a timely               fashion immediately      after the

incident when there was little time for A.H. to reflect on what had happened to

her or to fabricate details.

       When Grandmother attempted to get additional details about the incident,

she allowed A.H. to go about her normal playground activities and explain the

                                               11
incident in her own terms. Although Grandmother was upset by the substance of

the conversation, she did not show any negative emotion or make any statements

until A.H. had finished relating the incident to her. A.H.'s state of mind at the

time she gave this account to Grandmother was childlike and innocent, was given

in an everyday manner, and exhibited no ill will toward Defendant.

        Defendant    complains   that   once A.H.'s     account     of the    incident    to

Grandmother      had been completed,        Grandmother         reacted   by referring    to

Defendant as "sick," and by stating that such things "shouldn't happen." (N.T. at

30-31) He argues that these comments tainted A.H.'s image of him prior to the

interviews which were conducted by the professional authorities. An allegation of

taint   must be supported by clear and convincing evidence.           Commonwealth v.

Luckowich, supra. We do not believe that Defendant has met this burden here as

we find no evidence to suggest that Grandmother's              comments undermined       the

reliability of A.H.'s subsequent statements.

        A.H.'s account of this incident was nearly identical when given to all of the

witnesses.   She consistently described how Defendant kissed her with his tongue

and open mouth, touched her "pee pee" and had her touch his "pee pee" before

having her place her mouth on his "pee pee."            She also repeated that when

Defendant "peed"      in her mouth,     it tasted   "gross."      When describing what
                                           12
    occurred, she pointed to the body part to which she was referring. These are the

terms and gestures that would normally be expected of a child of her age. In all

    her statements, A.H. was also consistent in her description of the conversation

    between herself and Defendant, Defendant's remarks about kissing, and the

    location where each part of the incident took place.                       There was no evidence to

    suggest a motive for A.H. to fabricate her story.4

           A.H.'s statements          to the witnesses were also corroborated                       by physical

    evidence.     A.H. stated that Defendant "made it rain" and that he "peed" in her

    mouth while the two were in Nicole's bedroom.                       Defendant's DNA was found on

stains on the comforter               which was taken from Nicole's bed.                     Both Nicole and

    Defendant testified that they had never had sexual relations with each other.

Although there was testimony that Defendant had stayed at Nicole's apartment at

or about Thanksgiving 2008 and Defendant testified that he had borrowed the

comforter from Nicole when he was living next door, Nicole testified that she had

received the comforter              as a Christmas gift just one to two weeks prior to the

incident and could not have owned the comforter at any time when Defendant

would have been using her bedding.

4
    Defendant contends that A.H. had a motive to fabricate this story in order to prevent arguments between Nicole
and Bonita.   We find no merit to this argument. It is unclear how A.H. would have thought that inventing a story of
this nature would lead to harmony between her mother and grandmother.

                                                         13
       In the 2010 interview      when A.H. met with     Detective Grumbine    and

Marquez, A.H. exhibited signs of being uncomfortable         and scared.   When a

question was posed, she would immediately respond "I don't know," even before

the question was asked.      She would respond "no" to all inquiries, even innocent

test questions to which the normal response would have been affirmative.       As a

result, that interview was terminated.     However, A.H.'s subsequent statements

were given when she was able to describe the incident and was not afraid to

discuss it.

       Marquez allowed A.H. to describe the incident in her own words. Marquez

was trained   to interview    victims of alleged sexual abuse and had already

conducted many such interviews by the time she met with A.H ..             Marquez

explained that although she did ask A.H. some questions, she was careful not to

use direct or leading questions or to ask them in any manner which would

influence A.H.'s response.    A.H.'s state of mind was more conducive to providing

relevant accurate information by this point in time and she described, practically

verbatim, the same facts that she had previously told Bonita.

       We also reviewed the transcript of Sergeant Cassel's 2012 interview of A.H.

and find nothing inappropriate with regard to his questioning.   Although Sergeant



                                         14
Cassel utilized a question-answer      format,   we found no instances where he

suggested or influenced A.H.'s answers in any way.

       Defendant argues that the testimony of Cassel and Marquez was improper

because they had access to and utilized the information which had already been

provided from other sources prior to and throughout      their interviews with A.H ..

He contends that such circumstances render their testimony inadmissible under

the Tender Years Act as per the holding in Commonwealth v. luckowich, 875 A.2d

1169 (Pa. Super. 2005).      In that case, the court permitted    a police officer's

testimony regarding a child's statements regarding allegations of sexual abuse by

the defendant. The Superior Court agreed with the trial court's assessment of the

reliability of these statements, noting that:

             ... Detective Washburn deliberately and sufficiently limited his
             exposure to sources of information who had contact with the victim
             prior to his interviewing her .... He testified that he neither reviewed
             A.L's statements to Mr. Walczak nor spoke to him concerning A.L. ...
             Nor did Detective Washburn have access to the contents of the
             interview conducted by "Carol" of the Rape Crisis Center. . ..
             Although the statement at issue is in narrative format and does not
             repeat verbatim the questions posed and the answers given,
             Detective Washburn did testify that he avoided leading questions.

Commonwealth v Luckowich, supra at 1173.

      We believe this language was but a part of the court's overall evaluation of

the circumstances under which the statements        in question were given by the
                                     15
child-victim.   We agree with the Commonwealth that the Tender Years Act does

not require that a child's statements to a witness are only admissible if the

witness does not have any prior knowledge or information regarding the incident.

It is not the possession of such knowledge and information which is relevant to

this determination,    but rather how the information   is used. Our review of the

testimony and the transcript of Sergeant Cassel's interview reveals no indication

that A.H. was misled by the questioning          or that either   witness   used the

information to suggest or influence A.H.'s responses.

         For these reasons, we will deny Defendant's request for a new trial on this

basis.

-Weight of the Evidence

         An allegation that the verdict is against the weight of the evidence is

addressed to the discretion of the trial court. To grant a new trial on the basis that

the verdict is against the weight of the evidence, the evidence must be so

tenuous, vague and uncertain that the verdict shocks the conscience of the court.

Commonwealth. v. Childs, 63 A.3d 323 (Pa.Super. 2013). A motion for a new trial

based on a claim that the verdict is against the weight of the evidence is

addressed to the discretion of the trial court. Widmer, 744 A.2d at 751-52;

Commonwealth v. Brown., 538 Pa. 410, 648 A.2d 1177, 1189 (1994). A new trial
                                          16
 should not be granted because of a mere conflict in the testimony or because the

 judge on the same facts would have arrived at a different conclusion; rather, the

 role of the trial judge is to determine that 'notwithstanding   all the facts, certain

 facts are so clearly of greater weight that to ignore them or to give them equal

 weight with all the facts is to deny justice. Commonwealth v. Antidormi, 84 A.3d

 736 (Pa.Super. 2014). The jury is free to believe all, part, or none of the evidence

 and to determine the credibility of the witnesses, and a new trial based on a

 weight of the evidence claim is only warranted      where the jury's verdict is so

 contrary to the evidence that it shocks one's sense of justice. Commonwealth v.

 Houser, 18 A.3d 1128 (Pa. 2011).

       Defendant charges that the verdict was contrary to the weight of the

 evidence because the jury placed too much emphasis on the testimony of the

 Commonwealth's     witnesses.   He argues that the testimony       of Grandmother,

 Marquez and Sergeant Cassel should have been excluded under the Tender Years

 Act and that this testimony gave too much credibility to the victim, especially in

 light of the contrary testimony he presented at trial.   In addition, he argues that

 undue weight was given to the testimony         of DiFiore, the Commonwealth's

 Forensic expert, in light of the fact that she acknowledged the presence of a

· second DNA profile in the samples obtained from the comforter.
                                         17
       Viewing the evidence in its entirety, we do not find the jury's verdict to be

shocking in any manner. A.H. herself testified to the abuse perpetrated upon her

by Defendant.        Three other witnesses - Grandmother,     Marquez and Sergeant

Cassel - testified as to statements of identical factual content which A.H. made

regarding the incident and this testimony       was properly admitted       under the

Tender Years Act. The jury was free to believe or disbelieve the testimony of all of

the witnesses and to accord to their testimony         whatever    weight    it found

appropriate.      It obviously found the testimony offered by the Commonwealth's

witnesses to be more reliable and credible than that offered by Defendant and we

find no reason to disturb its findings.

         DiFiore testified   that some of the semen portion    of the stain on the

comforter from Nicole's bed contained Defendant's DNA profile.       This comforter

was on the bed at the time when Defendant "made it rain" and "peed" in A.H.'s

mouth.       The unidentified   DNA was from the non-semen portion of the stain.

DiFiore confirmed that the other DNA could have come from another person who

lived in the household and was from other bodily matter.       The presence of this

other DNA does not undermine the finding that Defendant had ejaculated on the

comforter.

      Accordingly, we will deny Defendant's request for a new trial on this basis.
                                          18
Sufficiency of the Evidence

            Defendant also argues that there was insufficient evidence to support the

jury's verdict. He claims that the Commonwealth's evidence was insufficient as to

all counts due to the presence of the separate DNA profile, which was never

identified, coupled with the fact that another person, Charles Tappley was in the

apartment on the night of this incident.5 Defendant asserts that he was only told

that his DNA had been found, not that it was on the comforter, and that once he

learned that fact he provided a credible explanation as it had been loaned to him

prior to its being confiscated by Sergeant Cassel. He claims that the issue of when

Nicole received the comforter                    was never established              and that there           were

numerous other stains on the comforter, some of which contained seminal fluid

but were never analyzed.

           When considering a claim challenging the sufficiency of the evidence, the

court       must determine            whether       the    Commonwealth            established       beyond        a

reasonable doubt every element of the offense charged by considering the entire

trial record and all the evidence received, and view all reasonable inferences

5
    Defendant complains that Tappley was not contacted until seven days prior to the trial. However, he does not
indicate what evidence would have been obtained had Tappley been included in the investigation earlier.
Defendant was certainly free to contact Tappley prior to that time.

                                                          19
drawn therefrom in the light most favorable to the Commonwealth as the verdict

winner. Commonwealth v. Pruitt, 951 A.2d 307, 313 (Pa. 2008). The defendant's

guilt may be established by direct evidence, circumstantial                      evidence, or both.

Commonwealth v. Segida, 985 A.2d 871 (Pa. Super. 2009).                             It is within    the

province      of    the      jury    to     determine     the   credibility    of   the      witnesses.

Commonwealth v. Burns, 765 A.2d 1144 (Pa. Super. 2000).

      After        viewing     the        evidence   in   the   light   most     favorable     to   the

Commonwealth here, we find there was sufficient evidence to sustain the jury's

verdict of guilt on these charges. The jury was aware of Tappley's visit to the

apartment     that evening and DiFiore's testimony                 regarding the separate DNA

found on the comforter.             It was free to consider this evidence in whatever manner

it found appropriate.           It was also presented with A.H.'s testimony, which was

bolstered by the statements she made to the other Commonwealth witnesses,

which identified Defendant as the one who committed these acts upon her. The

fact of Defendant's DNA being present on the comforter                          corroborates     A.H.'s

testimony of the events which took place in Nicole's bedroom.                         Whether any

other DNA was found in any of the other stains present on the comforter does not

change the fact that Defendant's semen was also present.                       The jury was free to

accept this evidence as well as Nicole's testimony as to the date she had received
                                                     20
the comforter as a Christmas gift.   The jury was likewise entitled to disregard

Defendant's explanation for the presence of his DNA and any inference he hoped

to assert by presenting evidence of Tappley's presence in the apartment     that

evening.

      We will deny Defendant's request for acquittal on this basis.




                                       21
                                                                                                       \                I
                                                                                        ... 11:37
                                                                      Circulated 01/19/2016           IN THE COURT OF COMMON PLEAS OF LEBANON COUNTY
                                                PENNSYLVANIA


                                             CRIMINAL DIVISION


COMMONWEALTH               OF PENNSYLVANIA                           NO. CP-38-CR-1208-2013


         v.

STEPHEN M. KENNEDY

APPEARANCES:

MEGAN RYLAND-TANNER, ESQUIRE                                 FOR THE COMMONWEALTH
ASSISTANT DISTRICT ATTORNEY

    ERIN ZIMMERER, ESQUIRE                                   FOR STEPHEN M. KENNEDY
    MONTGOMERY & ZIMMERER, LLC

OPINION, TYLWALK, P.J., APRIL 15, 2015.

         Defendant was charged with one· count of Involuntary                               Deviate Sexual

Intercourse with a Child, one count of Indecent Assault, one count of Corruption

of Minors, one count of Endangering the Welfare of Children and one count of

Indecent Exposure.1 After a jury trial on January 9, 2014, he was convicted of all

charges. The Commonwealth had filed a Notice to Proceed Under Tender Years

Doctrine, 42 Pa.CS.A.             §5985.l(a)(2)(i)       on December 13, 2103 and we had

conducted a Tender Years Hearing immediately prior to the commencement                                 of


1
 Counts 1 through 5, 18 Pa.CS.A. §3123(b), 18 Pa.CS.A. §3126(a)(7), 18 Pa.CS.A. §6301(a)(l), 18
Pa.CS.A.4304(a)(l), and 18 Pa.CS.A. §3127(a), respectively.
    trial on January 9, 2014. Defendant was sentenced, in absentia/ to an aggregate


    term of ten {10) to {30) years' incarceration on March 26, 2014.

           Defendant filed a timely Post-Sentence Motion asserting that {1) we had

    erred in permitting        statements        of various witnesses from the Tender Years

    Hearing, (2) that the jury's verdict was against the weight of the evidence

    presented at trial, and {3) that there was insufficient evidence to support the

    verdict of the jury.     We denied the Post-Sentence Motion by Order of August 1,

    2014. Defendant filed a Notice of Appeal of that Order on September 3, 2014.

    The Appeal was quashed as untimely                    by the Superior Court by Order dated

    October 6, 2014.        Thereafter, Defendant proceeded under the Post-Conviction

    Relief Act, 42 Pa.CS.A. §9541 et seq and we restored his appellate rights by Order

    of January 28, 2015.

          Defendant filed a second Notice of Appeal on February 12, 2015.                                   In his

Concise Statement of Matters Complained of on Appeal pursuant to Pa.R.A.P.

1925{b), he lists the following issues to be addressed on appeal:

          1.   Defendant was denied the assistance of an attorney for his Preliminary

               Hearing, despite his request for representation;



2
  On the date scheduled for Sentencing, Defendant refused to leave his cell at Lebanon County Correctional Facility
to appear before the Court.
       2. Defendant was not provided with the transcript          of his Preliminary

          Hearing;

       3. The Commonwealth disclosed evidence to the defense for the first time

          only minutes prior to the commencement of the jury trial in this matter;

       4. The Commonwealth       failed to disclose information    that the victim's

          mother and guardian were involved with police and Lebanon County

          Children and Youth Services and were given lesser sentences due to this

          action;

       5. Defendant did not have sufficient notice of the Tender Years Hearing;

       6. The verdict was against the weight of the evidence regarding the

          Commonwealth's DNA analysis and conflicting witness testimony; and

      7. The evidence was insufficient to sustain a verdict of guilty with regard to

          these charges.


      We addressed Defendant's challenges to the weight and sufficiency of the

evidence and the admission of testimony from the Tender Years Hearing .in our

Order and Opinion resolving his Post-Sentence Motion         and we refer to the

reasoning set forth therein for appellate review.

      With regard to issues raised on appeal,
                      [i]ssues raised before or during trial are deemed preserved for
              appeal whether or not the defendant elects to file a postsentence
              motion on those issues. Thus, as long as an issue is preserved before
              or during the course of the trial, the litigant need not return to the
              trial court and again request the relief after conviction and
              sentencing by postsentence motion.

                    The failure to brief or argue an issue in a postsentence motion
              does not waive that issue on appeal as long as the issue was properly
              preserved, in the first instance, before or during trial.

26A StandardPennsylvania Practice 2d § 132:610.


      Our review of the record reveals that Defendant's Preliminary Hearing was

not recorded by a stenographer and that there is no transcript of that proceeding.

This issue was discussed at Sentencing.       Prior to our imposition    of Sentence,

Defense counsel indicated that Defendant had requested a transcript            of the

Preliminary Hearing and that she had investigated the possibility of obtaining one;

however, she discovered that there was none in existence after checking with the

Assistant   District   Attorney   who   represented   the   Commonwealth      at   the

Preliminary Hearing, the office of the District Magistrate who conducted the

Preliminary Hearing, Court Administration,    and the Court Reporting Service used

by the Office of the Public defender for private stenographers.      (N.T. Sentencing

March 26, 2014 at 3) Defense counsel also advised the Court that she had related
to Defendant the steps she had taken in order to verify that there was no

transcript.       (N.T. Sentencing March 26, 2014 at 3)

           Defendant        also     complains       of    the    timeframe         with     regard     to    the

    Commonwealth's          notice that it intended to proceed under the Tender Years

    Doctrine.     The Commonwealth filed its Notice on December 13, 2013. The Notice

    listed all witnesses who were expected to testify at the Hearing and a synopsis of

their testimony.           Defendant's trial was listed for the term of Criminal Jury Trials

which was scheduled to commence on January 6, 2014.                                        (See Order dated

    November 27, 2013)             Defendant knew that his case was listed for the January

    2014 Trial Term and therefore knew that the Tender Years Hearing would have to

    be conducted prior to the commencement of trial. After Call of the. List was held

on January 6, 2014, Defendant's trial was set for January 9, 2014 with the Tender

Years Hearing immediately preceding it. We believe that the period of over three

weeks' time between the filing of the Notice and the Tender Years Hearing

afforded Defendant ample time to conduct his own investigation and to prepare

his defense. This complaint was raised for the first time in his Concise Statement


on appeal.3           Defendant does not specify any issues which he was unable to



3
    Defendant lodged no objection to our conducting the Tender Years Hearing at the time of the Hearing and did
not raise the issue in his Post Sentence Motion.
identify and deal with within this timeframe and we are unable to identify any on

our own.

      Defendant also complains that he had requested an attorney to represent

him at the Preliminary Hearing, but that he was denied his right to counsel.      In

addition, he contends that the Commonwealth did not disclose certain evidence

to the defense until minutes before the commencement       of trial although it had

the evidence in its possession for several years and that, as a result, he was

unable to   prepare   an . adequate   defense.     Lastly, he complains   that   the

Commonwealth failed to disclose to him information      regarding the involvement

of the victim's mother and guardian with police and Children and Youth Services.

      All of these issues are raised for the first time in the Concise Statement.

There is nothing in the record to apprise us of the specifics of these matters. We

have no information    regarding   Defendant     being denied the services of an

attorney for his Preliminary Hearing or the evidence of which he claims to have

been deprived.    At this point in the proceedings, we are unable to conduct a

factual hearing to determine the circumstances surrounding these claims. We do


note that the fact of the family of the victim in this matter being involved with

Children and Youth Services did arise during testimony at both the Tender Years

Hearing and Trial and that Defendant had ample opportunity         to utilize this
information during cross-examination and the presentation of his defense at Trial.

(N.T. Trial 1/9/14 at 54, 71; NT Tender Years Hearing 1/9/14 at 25, 30, 32} The

record of this matter is insufficient for us to make any further comments on these

matters.   These issues may be better addressed in a proceeding other than this

appeal.